               Case 5:18-cv-05919-BLF Document 69 Filed 10/22/19 Page 1 of 3



     Sarah L. Hennessy, Esq.
1    FLAHERTY HENNESSY, LLP
     8055 W. Manchester Avenue, Suite 420
2    Playa Del Rey, CA
     Telephone: 310.305.1280
     Fax: 310.305.1210
3    Email: sarah@fhattorneys.com

     Jordan A. Shaw, Esq.
4
     Pro Hac Vice Granted
     Edward H. Zebersky, Esq.
5    Pro Mac Vice Granted
     Mark Fistos, Esq.
6    Pro Mac Vice Granted
     Candace Phillips, Esq.
     Pro Mac Vice Granted
7
     ZEBERSKY PAYNE SHAW LEWENZ, LLP
8    110 S.E. 6th Street, Suite 2150
     Ft. Lauderdale, Florida 33301
9    Telephone: (954) 989-6333
     Facsimile: (954) 989-7781
     Primary Email: ishaw@zplIp.com
10
     Secondary Email: mperez@zplIp.com

11   Attorneys for Plaintiff

12                              UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA
13

14   COURTNEY SILVERMAN, individually                ) Case No: 5:18-cv-05919-BLF
     and on behalf of all others similarly situated, )
                                                     )
15                                                   )
                    Plaintiff,                       )
                                                     ) JOINT STATUS REPORT
16
            VS.

17   MOVE, INC., a California Corporation, and
     NATIONAL ASSOCIATION OF
     REALTORS, an Illinois Corporation,
18   Defendants.

19
                     Defendants.

20

21


      Joint Status Report                                           Case No.: 5:18-cv-05919-BL
                Case 5:18-cv-05919-BLF Document 69 Filed 10/22/19 Page 2 of 3



                                       JOINT STATUS REPORT
1
            Pursuant to this Court's Order dated June 24, 2019 (DE 66), Plaintiff Courtney Silverman
2
     (hereinafter "Plaintiff') and Defendant Move, Inc. (hereinafter "Defendant") provides the
3
     following status report:
4           Following this Court's Order staying the instant case pending an Arbitrator's

5    determination of arbitrability, on July 24, 2019, Plaintiff filed its Notice of Appeal to the United

6    States Court of Appeals for the Ninth Circuit directed at the Court's Order Granting Without

     Leave to Amend National Association of Realtors' Motion to Dismiss for Lack of Personal
7
     Jurisdiction; Granting Move, Inc.'s Amended Motion to Compel Arbitration; Staying Action and
8
     Vacating Case Management Conference (DE 66).
9
             On September 27, 2019, Defendant filed its Motion to Dismiss Appeal for Lack of
10   Jurisdiction, which alleged that the Court's stay of the proceeding was a non-appealable non-final

11   order and that Plaintiff could not take such an appeal unless the matter is ultimately dismissed

12   following the Arbitrator's decision. On October 14, 2019, after conferral between Counsel, the

     Parties filed a Stipulated Motion to Voluntarily Dismiss Appeal. An Order granting the
13
     Stipulation was granted on October 18, 2019. The parties engaged in brief settlement
14
     negotiations, which have not yet proved fruitful. Plaintiff is now preparing to initiate Arbitration
15
     in Florida, per the governing documents, and expects Arbitration to commence by or before the
16
     first quarter of 2020.

17

18

                          [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
19

20

21

      Joint Status Report                         -1-                     Case No.: 5:18-cv-05919-BLF
             Case 5:18-cv-05919-BLF Document 69 Filed 10/22/19 Page 3 of 3




1
        FLAHERTY HENNESSY, LLP                 ZEBERSKY PAYNE SHAW LEWENZ, LLP
2       8055 W. Manchester Avenue, Suite 420   110 S.E. 6th Street, Suite 2150
        Playa Del Rey, CA 90293                Ft. Lauderdale, Florida 33301
        Phone: 310.305.1280                    Telephone: (954) 989-6333
3
        Fax: 310.305.1210                      Facsimile: (954) 989-7781
        Email: sarah@fbattorneys.com           Primary Email:_jshuw z • .cona
4                                              Seconda              uerez@zpllp.com
        By: /s/ Sarah L. Hennessy
5         SARAH L. HENNESSY, ESQ.
                                                  JO ANA.           , ESQ.
                                                  Pro ac Vice anted
6
                                                  EDW         . ZEBERSKY, ESQ.
                                                  Pro Hac Vice Granted
7                                                 MARK S. FISTOS, ESQ.
                                                  Pro Hac Vice Granted
8                                                 CANDACE PHILLIPS, ESQ.
                                                  Pro Hac Vice Granted
9
                                                  Attorneys for Plaintiff
     DUANE MORRIS LLP
10   1075 Peachtree NE, Suite 2000
     Atlanta, GA 30309-3929
11   Telephone: (404) 253-6900
     Facsimile: (404) 253-6901
12   Email: mlfox@duanemorris.com
     rlmcgrathAduanemorris.com
     rmlambertha,duanemorris.com
13   kbfranklin@duanemorris.com

14   By: Is/Robin McGrath
     ROBIN MCGRATH, ESQ.
15   Pro Hac Vice Granted
     REBECCA M. LAMBERTH, ESQ.
     Pro Hac Vice Granted
16   KENNETH B. FRANKLIN, ESQ.
     Pro Hac Vice Granted
17
     Attorneys for Defendants
18

19

20

21

     Joint Status Report                   -2 -                      Case No.: 5:18-cv-05919-BLF
